UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4520


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

SAMANTHA WINTER,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, District Judge. (1:18-cr-00007-LO-1)


Submitted: April 25, 2019                                         Decided: May 3, 2019


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Melinda VanLowe, LAW OFFICE OF MELINDA L. VANLOWE, Fairfax, Virginia, for
Appellant. G. Zachary Terwilliger, United States Attorney, Colleen E. Garcia, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Following a jury trial, Samantha Winter was convicted of possession of a firearm

by a prohibited person, making a false statement in connection with the purchase of a

firearm, and making a false statement to a licensed firearm dealer. The district court

sentenced Winter to 2 years’ probation on each count to run concurrently, with the

condition that she serve 15 days of intermittent incarceration, complete 80 hours of

community service, participate in substance abuse and mental health treatment, and pay

the $300 special assessment. On appeal, Winter contends that the district court erred by

denying her motions to suppress statements she made and to exclude evidence recovered

during a traffic stop of her vehicle while it was being driven by Devon Byrd, and she

challenges the admission of this evidence during her trial.

       We review the factual findings underlying the denial of a motion to suppress for

clear error and the court’s legal conclusions de novo. United States v. Bullette, 854 F.3d

261, 265 (4th Cir. 2017). Additionally, we review the district court’s admission of

evidence for an abuse of discretion.       United States v. Lighty, 616 F.3d 321, 351

(4th Cir. 2010)

       With these standards in mind, we have considered carefully the arguments raised

by Winter on appeal and conclude for the reasons stated by the district court that the court

properly denied the motions to suppress and to exclude evidence. United States v.

Winter, No. 1:18-cr-00007-LO-1 (E.D. Va. Mar. 20, 2018). Additionally, we find no

abuse of discretion by the trial court in admitting the challenged evidence. Accordingly,

we affirm the judgment of the district court entered on July 20, 2018. We dispense with

                                             2
oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            3